White, J.,
dissenting.
I disagree. The entire basis of the landowners’ claim in this case is the perceived undesirability of living in close proximity to a high voltage power line, and the negative effect on fair market value. Expert witnesses testified to the existence of that perceived undesirability and were not able to demonstrate it in fact. The appellant’s attorney attempted to prove the reverse of the proposition by the most telling method — substantially identical properties, one close to a high voltage line, the other not, selling for similar prices. Whether appellant could have demonstrated that both were voluntary sales cannot be known as it was prevented from introducing such evidence. I believe the refusal to receive the evidence was an abuse of the trial court’s discretion and prejudiced the appellant. The important fact, overlooked by the trial court and the majority, is the purpose for which the evidence was offered. It was proper and, accordingly, I would reverse and remand.